 



Exhibit 10.49
[EMPL_NAME]
AMAT ID Number: [EMPLID]
Grant Number: [GRANT_ID]
APPLIED MATERIALS, INC.
PERFORMANCE SHARES AGREEMENT FOR NONEMPLOYEE DIRECTORS
NOTICE OF GRANT
     Applied Materials, Inc. (the “Company”) hereby grants you, [EMPL_NAME] (the
“Grantee”), an award of Performance Shares (also referred to as restricted stock
units) under the Company’s Employee Stock Incentive Plan (the “Plan”). The date
of this Performance Shares Agreement (the “Agreement”) is [GRANT_DATE] (the
“Grant Date”). Subject to the provisions of the Terms and Conditions of
Performance Shares Agreement (the “Terms and Conditions”), which constitute part
of this Agreement, and of the Plan, the principal features of this award are as
follows:

     
Number of Performance Shares:
  [MAX_SHARES]
(also referred to as restricted stock units)
   
 
   
Vesting of Performance Shares:
  [Twenty-five percent (25%) of the Performance Shares subject to the Award will
vest on each of the first four (4) annual anniversaries of the Grant Date.]*

* Except as otherwise provided in the Terms and Conditions of this Agreement,
Grantee will not vest in the Performance Shares unless he or she remains a
Director of the Company through the applicable vesting date.
IMPORTANT:
     Your written signature below indicates your agreement and understanding
that this award is subject to all of the terms and conditions contained in the
Terms and Conditions to this Agreement and the Plan. For example, important
additional information on vesting and forfeiture of the Performance Shares is
contained in paragraphs 3, 4 and 6 of the Terms and Conditions. PLEASE BE SURE
TO READ ALL OF THE TERMS AND CONDITIONS OF THIS GRANT AGREEMENT.
GRANTEE

     
 

   

 
   
[NAME]
   

Date:                                         , 200__

-1-



--------------------------------------------------------------------------------



 



Please be sure to retain a copy of your signed Agreement; you may obtain a paper
copy at any time and at the Company’s expense by requesting one from Stock
Programs (see paragraph 11 below of the Terms and Conditions). You must accept
this Agreement by signing a paper copy of the Agreement and delivering it to
Stock Programs.

-2-



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF PERFORMANCE SHARES AGREEMENT
FOR NONEMPLOYEE DIRECTORS
     1.     Grant. The Company hereby grants to the Grantee under the Company’s
Employee Stock Incentive Plan (the “Plan”) the number of Performance Shares
(also referred to as restricted stock units) set forth on the first page of the
Notice of Grant of this Agreement, subject to all of the terms and conditions in
this Agreement and the Plan. When Shares are paid to the Grantee in payment for
the Performance Shares, par value will be deemed paid by the Grantee for each
Performance Share by past services rendered by the Grantee, and will be subject
to the appropriate tax withholdings. Unless otherwise defined herein,
capitalized terms used herein will have the meanings ascribed to them in the
Plan.
     2.     Company’s Obligation to Pay. Each Performance Share has a value
equal to the Fair Market Value of a Share on the date of grant. Unless and until
the Performance Shares have vested in the manner set forth in paragraphs 3 and
4, the Grantee will have no right to payment of such Performance Shares. Prior
to actual payment of any vested Performance Shares, such Performance Shares will
represent an unsecured obligation. Payment of any vested Performance Shares will
be made in whole Shares only.
     3.     Vesting Schedule/Period of Restriction. Except as provided in
paragraph 4, and subject to paragraph 6, the Performance Shares awarded by this
Agreement will vest in accordance with the vesting provisions set forth on the
first page of the Notice of Grant of this Agreement. Performance Shares will not
vest in accordance with any of the provisions of this Agreement unless the
Grantee will have continuously served as a Director of the Company from the
Grant Date until the date the Performance Shares are otherwise scheduled to vest
occurs.
     4.     Death of Grantee. In the event that the Grantee dies while serving
as a Director but prior to the vesting of his or her Performance Shares, one
hundred percent (100%) of the Performance Shares subject to this Agreement will
vest on the date of the Grantee’s death.
     5.     Payment after Vesting. Any Performance Shares that vest in
accordance with paragraphs 3 and 4 will be paid to the Grantee (or in the event
of the Grantee’s death, to his or her estate) as soon as practicable following
the date of vesting, subject to paragraph 7. For each Performance Share that
vests, the Grantee will receive one Share.
     6.     Forfeiture. Notwithstanding any contrary provision of this
Agreement, the balance of the Performance Shares that have not vested pursuant
to paragraphs 3 and 4 at the time of the Grantee’s Termination of Service for
any or no reason will be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company.
     7.     Withholding of Taxes. If any tax withholding is required, when
Shares are issued as payment for vested Performance Shares or, in the discretion
of the Company, such earlier time as the tax withholding obligations are due,
the Company (or, if the Grantee has become an employee of an Affiliate, the
employing Affiliate), will withhold a portion of the Shares that have an
aggregate market value sufficient to pay federal, state and local income,
employment and any other applicable taxes required to be withheld by the Company
(or the employing Affiliate) with respect to the

-3-



--------------------------------------------------------------------------------



 



Shares, unless the Company, in its sole discretion, requires the Grantee to make
alternate arrangements satisfactory to the Company for such withholdings in
advance of the arising of any withholding obligations. The number of Shares
withheld pursuant to the prior sentence will be rounded up to the nearest whole
Share, with no refund provided in the U.S. for any value of the Shares withheld
in excess of the tax obligation as a result of such rounding. Notwithstanding
any contrary provision of this Agreement, no Shares will be issued unless and
until satisfactory arrangements (as determined by the Company) have been made by
the Grantee with respect to the payment of any income and other taxes which the
Company determines must be withheld or collected with respect to such Shares. In
addition and to the maximum extent permitted by law, the Company (or the
employing Affiliate) has the right to retain without notice from any fees,
salary or other amounts payable to the Grantee, cash having a sufficient value
to satisfy any tax withholding obligations that the Company determines cannot be
satisfied through the withholding of otherwise deliverable Shares or that are
due prior to the issuance of Shares under the Performance Share award. All
income and other taxes related to the Performance Shares award and any Shares
delivered in payment thereof are the sole responsibility of the Grantee.
     8.     Rights as Stockholder. Neither the Grantee nor any person claiming
under or through the Grantee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee (including through
electronic delivery to a brokerage account). Notwithstanding any contrary
provisions in this Agreement, any quarterly or other regular, periodic dividends
or distributions (as determined by the Company) paid on Shares will affect
neither unvested Performance Shares nor Performance Shares that are vested but
unpaid, and no such dividends or other distributions will be paid on unvested
Performance Shares or Performance Shares that are vested but unpaid. After such
issuance, recordation and delivery, the Grantee will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
     9.     No Effect on Service. Subject to any subsequent employment or
service contract that may be entered into with the Grantee or applicable laws,
the terms of the Grantee’s service to the Company, whether as a Director or
otherwise, will be determined from time to time by the Company, or the Affiliate
employing the Grantee, as the case may be, and the Company, or the Affiliate
employing the Grantee, as the case may be, will have the right, which is hereby
expressly reserved, to terminate or change the terms of the service as a
Director or employment of the Grantee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of the Notice of Grant of this
Agreement do not constitute an express or implied promise of continued service
as a Director or employment for any period of time.
     10.     Changes in Performance Shares. In the event that as a result of a
stock or extraordinary cash dividend, stock split, distribution,
reclassification, recapitalization, combination of Shares or the adjustment in
capital stock of the Company or otherwise, or as a result of a merger,
consolidation, spin-off or other corporate transaction or event, the Performance
Shares will be increased, reduced or otherwise affected, and by virtue of any
such event the Grantee will in his or her capacity as owner of unvested
Performance Shares which have been awarded to him or her (the “Prior Performance
Shares”) be entitled to new or additional or different shares of stock, cash or

-4-



--------------------------------------------------------------------------------



 



other securities or property (other than rights or warrants to purchase
securities); such new or additional or different shares, cash or securities or
property will thereupon be considered to be unvested Performance Shares and will
be subject to all of the conditions and restrictions that were applicable to the
Prior Performance Shares pursuant to this Agreement and the Plan. If the Grantee
receives rights or warrants with respect to any Prior Performance Shares, such
rights or warrants may be held or exercised by the Grantee, provided that until
such exercise any such rights or warrants and after such exercise any shares or
other securities acquired by the exercise of such rights or warrants will be
considered to be unvested Performance Shares and will be subject to all of the
conditions and restrictions which were applicable to the Prior Performance
Shares pursuant to the Plan and this Agreement.
     11.     Address for Notices. Any notice to be given to the Company under
the terms of this Agreement shall be addressed to the Company, in care of Stock
Programs, at Applied Materials, Inc., 2881 Scott Boulevard, M/S 2023, P.O. Box
58039, Santa Clara, CA 95050, U.S.A., or at such other address as the Company
may hereafter designate in writing.
     12.     Grant is Not Transferable. Except to the limited extent provided in
this Agreement, this grant of Performance Shares and the rights and privileges
conferred hereby shall not be sold, pledged, assigned, hypothecated, transferred
or disposed of any way (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment or similar process, until the
Grantee has been issued Shares in payment of the Performance Shares. Upon any
attempt to sell, pledge, assign, hypothecate, transfer or otherwise dispose of
this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.
     13.     Restrictions on Sale of Securities. The Shares issued as payment
for vested Performance Shares under this Agreement will be registered under U.
S. federal securities laws and will be freely tradable upon receipt. However, a
Grantee’s sale of the Shares may be subject to any market blackout period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.
     14.     Binding Agreement. Subject to the limitation on the transferability
of this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     15.     Additional Conditions to Issuance of Certificates for Shares. The
Company shall not be required to issue any certificate or certificates (which
may be in book entry form) for Shares hereunder prior to fulfillment of all the
following conditions: (a) the admission of such Shares to listing on all stock
exchanges on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any U.S. state or
federal law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body, which the Committee will,
in its sole discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any U. S. state or federal governmental agency,
which the Committee will, in its sole discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Performance Shares as the Committee may establish from
time to time for reasons of administrative convenience.

-5-



--------------------------------------------------------------------------------



 



     16.     Plan Governs. This Agreement is subject to all the terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.
     17.     Committee Authority. The Committee will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Shares have vested). All actions
taken and all interpretations and determinations made by the Committee in good
faith will be final and binding upon the Grantee, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.
     18.     Section 409A. Notwithstanding anything in the Plan or this
Agreement to the contrary, if the vesting of the balance, or some lesser portion
of the balance, of the Performance Shares is accelerated in connection with
Grantee’s termination as a Director (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (a) Grantee is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Director and (b) the payment of such accelerated Performance Shares will
result in the imposition of additional tax under Section 409A if paid to Grantee
on or within the six (6) month period following Grantee’s termination as a
Director, then the payment of such accelerated Performance Shares will not be
made until the date six (6) months and one (1) day following the date of
Grantee’s termination as a Director, unless the Grantee dies following his or
her termination as a Director, in which case, the Performance Shares will be
paid in Shares to the Grantee’s estate as soon as practicable following his or
her death. It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the Performance Shares provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply. For purposes of this Agreement, “Section 409A” means Section 409A of the
U.S. Internal Revenue Code of 1986, as amended, and any proposed, temporary or
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time.
     19.     Captions. Captions provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.
     20.     Agreement Severable. In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.
     21.     Modifications to the Agreement. This Agreement constitutes the
entire understanding of the parties on the subjects covered. The Grantee
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
parties agree to work in good faith to revise this Agreement as necessary or
advisable to comply with Section 409A or to otherwise avoid imposition

-6-



--------------------------------------------------------------------------------



 



of any additional tax or income recognition under Section 409A in connection to
this award of Performance Shares.
     22.     Amendment, Suspension or Termination of the Plan. By accepting this
Performance Shares award, the Grantee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Grantee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
     23.     Labor Law. By accepting this Performance Shares award, the Grantee
acknowledges that: (a) the grant of these Performance Shares is a one-time
benefit which does not create any contractual or other right to receive future
grants of Performance Shares, or benefits in lieu of Performance Shares; (b) all
determinations with respect to any future grants, including, but not limited to,
the times when the Performance Shares will be granted, the number of Performance
Shares subject to each Performance Share award and the time or times when the
Performance Shares will vest, will be at the sole discretion of the Company;
(c) the Grantee’s participation in the Plan is voluntary; (d) the value of these
Performance Shares is an extraordinary item of compensation which is outside the
scope of any subsequent employment contract with the Grantee, if any; (e) these
Performance Shares are not part of the Grantee’s normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (f) the vesting of these Performance Shares will cease upon
termination of service as a Director for any reason except as may otherwise be
explicitly provided in the Plan or this Agreement; (g) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (h) these
Performance Shares have been granted to the Grantee in the Grantee’s status as a
Nonemployee Director of the Company; (i) any claims resulting from these
Performance Shares will be enforceable, if at all, against the Company; and
(j) there will be no additional obligations for any Affiliate employing the
Grantee as a result of these Performance Shares.
     24.     Disclosure of Grantee Information. By accepting this Performance
Shares award, the Grantee consents to the collection, use and transfer of
personal data as described in this paragraph. The Grantee understands that the
Company and its Affiliates hold certain personal information about him or her,
including his or her name, home address and telephone number, date of birth,
social security or identity number, salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all awards of
Performance Shares or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in his or her favor, for
the purpose of managing and administering the Plan (“Data”). The Grantee further
understands that the Company and/or its Affiliates will transfer Data among
themselves as necessary for the purpose of implementation, administration and
management of his or her participation in the Plan, and that the Company and/or
any of its Affiliates may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. The Grantee understands that these recipients may be located in the
European Economic Area, or elsewhere, such as in the U.S. or Asia. The Grantee
authorizes the Company to receive, possess, use, retain and transfer the Data in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
to a broker or other third party with whom he or she may elect to deposit any
Shares of stock acquired from this award

-7-



--------------------------------------------------------------------------------



 



of Performance Shares of such Data as may be required for the administration of
the Plan and/or the subsequent holding of Shares of stock on his or her behalf.
The Grantee understands that these recipients may be located in the European
Economic Area, or elsewhere, such as in the U.S. or Asia. The Grantee
understands that he or she may, at any time, view the Data, require any
necessary amendments to the Data or withdraw the consent herein in writing by
contacting the Human Resources department and/or the Stock Programs
Administrator for the Company and/or its applicable Affiliates.
     25.     Notice of Governing Law. This award of Performance Shares will be
governed by, and construed in accordance with, the laws of the State of
California, in the U.S.A., without regard to principles of conflict of laws.
o  O  o

-8-